DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 01/15/2021, in which claims 7 – 12 and 14 - 16 are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended Claim 7 recites:
  	A decoder comprising: circuitry; and memory, wherein, using the memory, the circuitry: in a first operating mode, derives first motion vectors for a first block obtained by splitting a picture, and generates a prediction image corresponding to the first block, with a bi- directional optical flow flagset to true, 
Applicant amended claims 7 and 14. Claims 1 -6 and 13 are canceled, and claims 15 and 16 are added. No new matter has been added to the application by way of the amendments. 
   	Claims 1 - 14 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of Application for Patent No. 16/702,254, now U.S. Patent No. 10,728,543. 
 	In response, applicant electronically submitted herewith a terminal disclaimer relative to the above mentioned Patent No. 10,728,543, to obviate this basis of claim rejection. Therefore, 
Examiner also agrees with Applicant’s assessment that the applied references fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance based on assessment of Applicant’s pledge as advanced in the latest communication.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487